This is an appeal by B. F. Daugherty, defendant below, from a default judgment taken in the district court of Lubbock county. The record contains no citation to the defendant, failing in which it does not show that the trial court had jurisdiction to render any judgment whatever against him. The recitation in the judgment that the defendant had been duly cited does not help the case. Glasscock v. Barnard, 125 S.W. 615, and authorities there cited.
  For this error, the judgment is reversed, and the cause remanded. *Page 657